SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 12, 2009 Date of Report (Date of earliest event reported) Hotel Outsource Management International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4167393 (State or Other Jurisdiction of Commission File (I.R.S. Employer Incorporation or Organization) Number Identification No.) 80 Wall Street, Suite 815, New York, New York (Address of Principal Executive Offices) (Zip Code) 212-344-1600 Registrant’s telephone number, including area code (Former Name or former Address, if Changed Since Last Report) Item 8.01 –Other Events On August 12, 2009, Hotel Outsource Management International, Inc. issued a press release announcing the extension of its subscription rights offering until August 27, 2009 and revising the number of shares eligible for purchase upon exercise of each right. A copy of the press release is attached as Exhibit 99.1 to this report. Item 9.01 –Financial Statements and Exhibits (d) Exhibits Exhibit No.Description Exhibit 99.1Press Release, dated August 12, 2009 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereto duly authorized. August 12, 2009 Hotel Outsource Management International, Inc. By: /s/ Jacob Ronnel Name:Jacob Ronnel Title:Chief Executive Officer 3 Exhibit Index Exhibit No.Description of Exhibit 99.1 Press Release, dated January 7, 2009 4
